In the Supreme Court of Georgia



                                     Decided: March 1, 2021


              S20A1476. STRICKLAND v. THE STATE.


      ELLINGTON, Justice.

      A Wayne County jury found Jesse Strickland guilty of malice

murder and armed robbery in connection with the death of Arthur

Westberry. 1 On appeal, Strickland contends that the evidence was

insufficient to support the jury’s verdicts. He also contends that the

trial court erred in denying his motion for a new trial because a juror



      1 Westberry was killed on or about July 6, 2016. Strickland was indicted
by a Wayne County grand jury for malice murder, felony murder, and armed
robbery in connection with Westberry’s death. Strickland was tried from July
31 through August 2, 2017, and the jury found him guilty of all charges. On
September 7, 2017, the trial court sentenced Strickland to life in prison without
parole for malice murder and to a consecutive life sentence for armed robbery.
The trial court merged the felony murder count into the malice murder count,
although the felony murder count was actually vacated by operation of law.
See Malcolm v. State, 263 Ga. 369, 371-372 (4) (434 SE2d 479) (1993).
Strickland filed a timely motion for new trial on September 18, 2017, which he
amended on April 18, 2019, and supplemented on September 11, 2019. The
trial court denied Strickland’s motion for new trial on May 7, 2020. Strickland
filed a timely notice of appeal, and the case was docketed to the August 2020
term of this Court and submitted for decision on the briefs.
lied during voir dire about her knowledge of the parties, facts, and

witnesses to the case. We affirm.

     Viewed in the light most favorable to the verdicts, the evidence

presented at trial showed the following. In July 2016, Westberry

lived in Room 119 at the Red Carpet Inn in Jesup. Strickland and

his girlfriend, Megan Hubble, lived in Room 124 on the other side of

the building. Strickland had known Westberry for several years, and

Hubble knew Westberry from her work. The first night Strickland

and Hubble moved into the Inn, Hubble asked Westberry for money,

and he gave her $100. Hubble testified that when Westberry refused

Strickland’s request for money on another occasion, Strickland came

back to their room and said that he should “go over there, kick in

[Westberry’s] door[,] and take what he has.”

     On the evening of July 2, 2016, Hubble went to Screven to visit

family and watch fireworks. While Hubble was at the fireworks

display, Strickland messaged her that he had “tricked” Westberry

into giving him the PIN for his debit card. Strickland also stated

that Westberry had agreed to let him borrow his car. He then picked

                                    2
Hubble up in Westberry’s car. According to Hubble, Strickland had

at least two of Westberry’s debit cards.

     Hubble testified that, early the following morning, Westberry

came to her room to get his car keys from Strickland. Following a

verbal exchange that Hubble described as an “altercation,”

Westberry also retrieved a bag of clothes that Strickland had taken

from the car.

     During the late evening of July 4, one of Westberry’s neighbors,

Levada Lewis, heard his car start. Early the following morning,

Lewis saw that Westberry’s car was parked on the other side of the

building and later that morning she saw that Strickland was driving

the car.

      Shortly after midnight on July 5, Strickland attempted to pay

for items at a Jesup Walmart with Westberry’s debit card. The card

was declined, after which Strickland tried unsuccessfully to

withdraw cash from an ATM machine located in the store. Later that

day, Strickland attempted without success to withdraw money at a

gas station ATM. Cynthia Kent, the head of housekeeping at the

                                  3
Inn, encountered Westberry when he came to get his mail around

noon on July 5. That was the last time anyone reported seeing

Westberry alive.

     After midnight on July 6, one of Westberry’s neighbors,

Tumesha Jackson, saw Strickland pacing back and forth between

Jackson’s room and Westberry’s room. After she woke up around

5:00 a.m., she looked out the window and saw Strickland starting

Westberry’s car. At around 6:30 a.m. later that morning, Strickland

tried to use Westberry’s debit card to buy a meal at McDonald’s, but

the card was declined and he left without any food. He returned after

8:00 a.m. and purchased a meal with cash. Strickland returned to

the Inn, woke up Hubble, and told her that he had obtained

Westberry’s social security number and date of birth.

     Kent testified that, between 9:15 and 9:45 a.m. on July 6,

Strickland brought his laundry to housekeeping, that he “waited

until he thought I wasn’t looking at him and he hurried up to the

washing machine to dump the clothes in,” and that he arranged the

load “until all of the black clothes were on the very top.” Later that

                                  4
morning, Strickland called an acquaintance, Brittany Stossmeister,

and asked her if she would be available to cash a check for him.

Stossmeister had previously helped Strickland cash checks forged

with Westberry’s signature. Stossmeister agreed, and Strickland

drove in Westberry’s car to meet Stossmeister and her father at the

Altamaha Federal Credit Union. There, Stossmeister’s father

cashed the forged check. Strickland also tried to use two of

Westberry’s debit cards to withdraw money at the credit union’s

ATM, but the transactions were declined. Strickland showed

Stossmeister that he had Westberry’s driver’s license and social

security card. After Stossmeister and Strickland left the credit

union, Stossmeister received a text message from Hubble stating,

“Call me now. Jesse just killed a man. Cops everywhere, 911, 911,

911, 911.”

     By late morning on July 6, Jackson had become worried that

she had not seen Westberry in two days and that Strickland was

driving Westberry’s car. She voiced her concerns to the hotel

manager, Vivian Deal. When Deal opened the door to Westberry’s

                                5
room, she found Westberry’s dead body. Deal called the police at 1:03

p.m.

       Officers responding to the scene found Westberry lying face

down on the floor. The back of his head was matted with blood, and

his right hand appeared to have been injured. A metal rod that had

been partially covered by shoes, boxes, and a bag was located near

the air conditioning unit.

       The room was cluttered, and articles of clothing, some

spattered with blood, were strewn on the floor. A lamp had been

knocked over. Westberry’s left pants pocket was gaping open, and

blood stains were visible just inside and around the edges of the

pocket. An investigating officer testified at trial that a prepared bowl

of food at the scene appeared to be “relatively fresh.” When Inn

employees were later cleaning up Westberry’s room, they found his

wallet by the wall opposite the door under a clothing rack.

       A DNA analysis of the blood found on Westberry’s pants

pockets and on the metal rod showed that the blood came from

Westberry. The medical examiner found 11 lacerations on

                                   6
Westberry’s head as well as injuries to his right hand and

determined that he died from blunt trauma to his head.

     The same afternoon that Westberry’s body was discovered,

Hubble spoke with Jesup police officers who were investigating the

crime. She gave them Strickland’s cell phone number. When the

officers called the number, Strickland answered and told them he

was walking to the A-1 motel. The officers eventually found

Strickland and arrested him.

     The officers followed the direction from which Strickland had

been walking and located Westberry’s car. They also recovered

Westberry’s driver’s license, social security card, and two debit cards

strewn on the ground by the side of the road. The card numbers

matched those of the cards that Strickland had tried to use at the

credit union’s ATM earlier that day.

     Mitchell Carter, Strickland and Hubble’s friend, testified that

he went to the Inn on the afternoon of July 6 because he had

previously agreed to help Strickland repair Hubble’s car. By the time

Carter arrived, law enforcement officers were on the scene. Carter

                                  7
went to Strickland and Hubble’s room, where he found Hubble

crying. Hubble commented to Carter that “they” suspected

Strickland of killing someone, but she did not know if he did it. She

also told Carter that Strickland had commented that he ought to

“beat” and “rob” Westberry, but that Strickland had said that in a

joking manner.

     According to Carter, Hubble said that Strickland had come into

their room earlier in the day and gone into the bathroom, where he

stayed quite a while before coming out. Hubble also told Carter that

there was a “piece of metal” in a drawer under the television. Hubble

later opened the drawer for a GBI agent and showed him what the

agent described as a “flat metal bar.” An agent tested stains on the

bar for blood, but the results were negative. Although no blood was

found on the metal bar recovered from Hubble and Strickland’s

room, the medical examiner testified that it could have inflicted

Westberry’s injuries.

     Strickland testified at trial as follows. He had known

Westberry, whom he considered “family,” for about ten years. Before

                                 8
Strickland moved into the Inn, Westberry had given him money,

paid for his hotel rooms, allowed him to borrow his car, and provided

him with food and cigarettes. After Strickland moved into the Inn,

Westberry allowed Strickland to borrow his car to pick up Hubble at

the fireworks display on July 2. Westberry gave Strickland his car

keys and debit cards on the evening of July 4 after Strickland said

he needed Westberry’s car to get tools to work on Hubble’s car and

that he also needed money for food. Strickland was unable to get any

cash from the debit cards until the afternoon of July 5, when he

transferred money from Westberry’s savings to his checking and

back and was then able to withdraw $60. He tried to return the car

keys and debit cards that same afternoon, and then again around

noon on July 6, but Westberry did not answer his door.

     Strickland admitted “plundering” Westberry’s check book,

social security card, and identification from the glove box of

Westberry’s car. He said that he had previously stolen checks from

Westberry’s room while Westberry was in the bathroom. Strickland

acknowledged that he had forged and cashed several of Westberry’s

                                 9
checks with the help of Stossmeister. He also admitted abandoning

Westberry’s car and throwing Westberry’s debit cards, social

security card, and driver’s license onto the side of the road.

      1. Strickland claims that the evidence was insufficient to

support his malice murder and armed robbery convictions. 2 The

indictment charged that he used a blunt object to rob and ultimately

murder Westberry. Strickland argues that his DNA was not found

in Westberry’s room, including on the metal rod that had

Westberry’s blood on it. Strickland claims that the forensic evidence

was inconsistent with his having killed Westberry with a blunt

object and that the remainder of the evidence was both

circumstantial and consistent with his innocence.

      When this Court evaluates the sufficiency of the evidence as a

matter of due process under the Fourteenth Amendment of the



      2 Strickland also contends that the evidence was insufficient as to the
felony murder count predicated on armed robbery. However, the felony murder
count was vacated by operation of law because Strickland was found guilty of
malice murder. See Lucky v. State, 286 Ga. 478, 480 (2) (689 SE2d 825) (2010).
Thus, Strickland’s claim that the evidence was insufficient as to the felony
murder count is moot. See Mills v. State, 287 Ga. 828, 830 (2) (700 SE2d 544)
(2010).
                                     10
United States Constitution, the standard of review is whether a

rational trier of fact could have found the defendant guilty beyond a

reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319 (III)

(B) (99 SCt 2781, 61 LE2d 560) (1979). We view the evidence in the

“light most favorable to the verdict, with deference to the jury’s

assessment of the weight and credibility of the evidence.” Hayes v.

State, 292 Ga. 506, 506 (739 SE2d 313) (2013) (citation and

punctuation omitted).

     As a matter of Georgia statutory law, “[t]o warrant a conviction

on circumstantial evidence, the proved facts shall not only be

consistent with the hypothesis of guilt, but shall exclude every other

reasonable hypothesis save that of the guilt of the accused.” OCGA

§ 24-14-6. Whether alternative hypotheses are reasonable, however,

is principally a question for the jury, and this Court will not disturb

the jury’s finding unless it is insupportable as a matter of law. See

Graves v. State, 306 Ga. 485, 487 (1) (831 SE2d 747) (2019).

     The evidence, as more fully discussed above, showed that

Strickland had a pattern of asking for and stealing money from

                                  11
Westberry, that Strickland became frustrated when he could not get

more money, and that Strickland had suggested that he should beat

and rob Westberry. Several days before Westberry’s death,

Strickland told Hubble that he had “tricked” Westberry into giving

him his PIN and he then attempted to use Westberry’s debit cards.

Between the last time Westberry was seen alive and when he was

found bludgeoned to death, Strickland was seen pacing in front of

Westberry’s room, drove Westberry’s car, bragged to his girlfriend

that he had Westberry’s social security number and birth date, spent

a long time in the bathroom, furtively washed his clothes, tried

unsuccessfully to use Westberry’s debit cards, and arranged to cash

one of Westberry’s checks, which he forged. After Westberry was

found   dead,   Strickland   abandoned     Westberry’s   car,   threw

Westberry’s social security card, driver’s license, and debit cards on

the side of the road, and began walking towards a motel other than

the one where he was staying.

     Strickland argues that the State failed to come forward with

DNA or other forensic evidence connecting him to the crimes,

                                 12
particularly his use of a blunt object, but the forensic evidence did

not exclude Strickland as the perpetrator. “Although the State is

required to prove its case with competent evidence, there is no

requirement that it prove its case with any particular sort of

evidence.” Jackson v. State, 307 Ga. 770, 772 (838 SE2d 246) (2020)

(citation and punctuation omitted). Strickland also posits that he

had no incentive to stop the flow of resources from Westberry by

killing him. The jury was not required to conclude, however, that

Strickland would not have killed Westberry even if it was not in his

financial interest to do so. The evidence was sufficient to exclude

every reasonable hypothesis other than Strickland’s guilt, see

OCGA § 24-14-6, and for a rational trier of fact to find beyond a

reasonable doubt that Strickland was guilty of the crimes for which

he was convicted. See Jackson, 443 U. S. at 319 (III).

     2. After the hearing on his amended motion for new trial,

Strickland filed a supplement to that motion to which he attached

16 text messages that were exchanged after the trial between juror



                                 13
E. H. and Strickland’s girlfriend, Hubble.3 Strickland argued to the

trial court that the text messages showed that E. H. had failed to

acknowledge during voir dire that she knew Strickland and that she

knew about the case. Strickland did not provide affidavits from

Hubble or E. H., nor was any testimony later obtained from them.

In its response, the State did not contest the authenticity of the text

messages but contended that they failed to support the grant of a

new trial.

     The trial court subsequently denied Strickland’s amended

motion for a new trial, as supplemented with the text messages. The

trial court concluded that the text messages suggested that E. H.

was acquainted with Strickland, Hubble, and witness Carter. The

trial court also found, however, that the record failed to show that

E. H. acted improperly in her service as a juror, that she held any

preconception of Strickland’s innocence or guilt, or that she showed

any bias towards Strickland. On appeal, Strickland claims that the


     3 The trial court found that the text messages, which indicate the month
but not the year that they were sent, were exchanged in either March 2018 or
March 2019. Strickland’s trial ended in August 2017.
                                     14
trial court erred in denying his motion because during voir dire juror

E. H. intentionally lied about her knowledge of the parties, facts,

and witnesses to the case.

     The record shows that during voir dire, the judge asked the

potential jurors to raise their hands if any of them had formed an

opinion about the guilt or innocence of the accused, if any of them

were prejudiced or biased for or against the accused, and if any of

them had read or heard about the case. E. H. did not raise her hand

in response. The prosecutor then asked, among other questions, if

any of the potential jurors “know [Strickland], know who he is, know

of him, know his family . . . from any source.” E. H. did not respond

to the question.

     In the text messages later provided to the trial court, E. H.

expressed surprise to Hubble that Strickland was not given a lie

detector test. Hubble responded that Strickland had passed a lie

detector test and that Carter had made false statements during the

investigation and “changed [his statements] every time[.]” Hubble

also referenced “300 pages” that were never included in evidence,

                                 15
among other things. E. H. questioned why the police did not go after

Carter instead of Strickland. In one text, Hubble stated that E. H.

had “been in” Hubble’s Facebook “since it’s happened,” and “that’s

already a mistrial [be]cause [you] had knowledge of the case

already,” but there is no response by E. H. in the materials

submitted by Strickland.

     Strickland is not entitled to a new trial solely because a juror

gave an incorrect response during voir dire; rather, “to secure a new

trial . . . , the defendant must show that the juror failed to answer

the question truthfully and that a correct response would have been

a valid basis for a challenge for cause.” Sears v. State, 270 Ga. 834,

840 (2) (514 SE2d 426) (1999) (citations omitted). See Gardiner v.

State, 264 Ga. 329, 333 (3) (444 SE2d 300) (1994) (same). “The

determinative question is whether there exists bias on the part of

the juror which results in prejudice to the defendant.” Green v. State,

295 Ga. 108, 110 (2) (757 SE2d 856) (2014) (citation omitted).

     Assuming that E. H. had been familiar with Strickland,

Hubble, and Carter, or any of them, at the time of trial, Strickland

                                  16
has not shown that if she had responded truthfully during voir dire,

such familiarity would have required her dismissal for cause. “A

juror’s knowledge of, or non-familial relationship with, a witness,

attorney, or party provides a basis for disqualification only if it is

shown that it has resulted in the juror having a fixed opinion of the

accused’s guilt or innocence or a bias for or against the accused.”

Green, 295 Ga. at 111 (2) (citation omitted). As the trial court found,

Strickland has not shown that E. H. had such a fixed opinion or bias

for or against Strickland. To the contrary, E. H.’s texts are consistent

with her having voted to convict on the basis of the evidence

presented at trial, despite any familiarity with Strickland or the

witnesses, and Strickland presented no other evidence that E. H.

was biased against him at the time of trial. Accordingly, we see no

error.

     Judgment affirmed. All the Justices concur.




                                  17